Citation Nr: 1506752	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-18 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

2.  Entitlement to an initial rating higher than 10 percent for left foot plantar fasciitis.

3.  Entitlement to an initial rating higher than 10 percent for right foot plantar fasciitis.

4.  Entitlement to service connection for residuals of a broken leg.

5.  Entitlement to service connection for left ear hearing loss disability.

6.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to January 1985.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial rating higher than 30 percent for migraine headaches on the record at the Board hearing.

2.  On May 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial rating higher than 10 percent for left foot plantar fasciitis on the record at the Board hearing.

3.  On May 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial rating higher than 10 percent for right foot plantar fasciitis on the record at the Board hearing.

4.  On May 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for residuals of a broken leg on the record at the Board hearing.

5.  On May 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for left ear hearing loss disability on the record at the Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial rating higher than 30 percent for migraine headaches have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial rating higher than 10 percent for left foot plantar fasciitis have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial rating higher than 10 percent for right foot plantar fasciitis have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for residuals of a broken leg have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for left ear hearing loss disability have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the beginning of the May 2014 Board hearing, the Veteran indicated that he was withdrawing his appeals of the denials of five of the six issues that had been certified to the Board, wishing to proceed only on the issue of entitlement to service connection for TBI.  Hearing transcript, at 2.  The other five issues certified to the Board were entitlement to an initial rating higher than 30 percent for migraine headaches, entitlement to an initial rating higher than 10 percent for left foot plantar fasciitis, entitlement to an initial rating higher than 10 percent for right foot plantar fasciitis, entitlement to service connection for residuals of a broken leg, and entitlement to service connection for left ear hearing loss disability.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


ORDER

The appeal of the denial of the claim for entitlement to an initial rating higher than 30 percent for migraine headaches is dismissed.

The appeal of the denial of the claim for an initial rating higher than 10 percent for left foot plantar fasciitis is dismissed.

The appeal of the denial of the claim for an initial rating higher than 10 percent for right foot plantar fasciitis is dismissed.

The appeal of the claim for entitlement to service connection for residuals of a broken leg is dismissed.

The appeal of the denial of the claim for entitlement to service connection for left ear hearing loss disability is dismissed.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The service treatment records reflect that the Veteran fell off of an obstacle in May 1980.  Although no specific treatment for a head injury was noted, the Veteran indicated in his written statements and hearing testimony that he suffered such an injury and has since that time experienced cognitive symptoms other than those related to the migraine headaches and psychiatric disorders for which he is service-connected.  Although a May 2009 brain CT scan was normal, there is competent evidence of symptoms of current disability that may be associated with an in-service injury.  A VA examination on this issue is therefore warranted. 

Accordingly, the claim for entitlement to service connection for TBI is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the nature etiology of any TBI.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran suffered TBI in service and has symptoms that are related to such TBI other than symptoms of the migraine headaches and psychiatric disorders for which he is already in receipt of service connection.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for TBI.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


